Citation Nr: 0502103	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-26 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
February 1970.  He was awarded the Combat Infantryman Badge 
(CIB) during his period of service.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At present, the case is before the 
Board for appellate adjudication.  However, as additional 
development is necessary with respect to the issue of 
entitlement to TDIU, this issue is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's PTSD is manifested by vague hallucinations 
related to service in Vietnam, depressed mood, sleep 
impairment and a Global Assessment of Functioning (GAF) score 
of 50.

3.  The veteran's PTSD is not productive of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for the service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via October 2001 and September 2003 RO 
letters, the April 2002 and February 2004 rating decisions, a 
July 2003 statement of the case (SOC) and a February 2004 
supplemental statement of the case (SSOC).  Specifically, the 
appellant has been informed of the need to provide evidence 
showing that his disability is more severe than currently 
evaluated.  In addition, via the October 2001 and September 
2003 RO letters, the July 2003 SOC, and the February 2004 
SSOC, the veteran was provided with specific information 
concerning the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the basis of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for an 
increased rating and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  By the 
informational letters, the rating decisions, the SOC, and the 
SSOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

In this case, in a May 1994 rating decision, the veteran was 
granted service connection for PTSD and was assigned a 30 
percent rating, effective June 1993, under Diagnostic Code 
9411.  Subsequently, in an October 2000 rating decision, the 
RO assigned a 50 percent disability rating for the service-
connected PTSD.  

The veteran filed a claim seeking entitlement to an increased 
rating for his service-connected PTSD in May 2001.  In a 
February 2004 rating decision, the veteran's disability 
rating was increased to 70 percent.  At present, the veteran 
is seeking an increased rating in excess of 70 percent. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  Under 
the revised schedular criteria, a 70 percent evaluation 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance or 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish or maintain effective relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

With respect to the medical evidence of record, the evidence 
includes records from the Gainesville VA Medical Center dated 
from 1999 to 2004, which describe the treatment the veteran 
has received over time for various health problems, including 
PTSD, hypertension, and alcohol and cannabis 
abuse/dependence.
 
In addition, the evidence includes a September 2000 VA PTSD 
examination report which notes the veteran was alert, 
cooperative, well dressed and groomed, and well spoken.  He 
had mildly dysphoric mood, affect with good range, logical 
and goal oriented thought, and no perceptual or orientation 
disorder.  At this time, he reported some problems at work 
with forgetting, although this was not apparent on the mental 
status examination and quizzes for concentration and memory.  
He also abstracted well, and was confident to manage his own 
affairs.  Upon examination, the veteran was diagnosed with 
PTSD with intrusive thoughts, nightmares, flashbacks, startle 
response, avoidance, and insomnia; and major depression.  He 
was assigned a GAF score ranging from 55 to 60, which 
according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), equates to moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

An April 2002 VA PTSD examination report shows the veteran 
was experiencing nightmares and recurrent thoughts/images of 
Vietnam, slept on the floor by his bed as he felt safer, and 
reported feeling as in a dream world at work when cooking 
over the grill.  The veteran also reported he slept from 6:00 
a.m. to 11:00 a.m., then getting up, drinking coffee and 
sitting under a tree.  He also reported he did not have 
friends as he got annoyed and agitated with people, and not 
trusting women as his wife of 28 years left him for another 
man.  He also noted that sounds of helicopters distressed 
him, and that he avoided Vietnam movies or anything that 
caused him to re-experience the emotions.  He avoided people 
and crowds, and had difficulty interpersonally, especially 
accepting orders from someone.  Following the examination, he 
was diagnosed with PTSD, chronic, delayed onset; and 
alcohol/cannabis dependence.  He was assigned a GAF of 50 
which, according to the DSM-IV, equates to serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

Lastly, a January 2004 VA PTSD examination report indicates 
the veteran was casually dressed, neatly groomed, pleasant, 
cooperative, and that he made good eye contact.  He had 
normal productive and tone speech, and thought which was goal 
oriented without tangentiality or circumstantiality, flight 
of ideas or loose association.  He also had good impulse 
control, was able to abstract, and had an average intellect.  
His immediate and recent memory was 3/3, and his remote 
memory was intact.  As well, he had fair attention and 
concentration, fair insight and judgment, no 
homicidal/suicidal ideation at this time or in the past, and 
ability to manage his affairs and to work full-time.  He was 
diagnosed with PTSD, major depression, rule out bipolar II 
disorder, alcohol abuse, and marijuana use.  He was, again, 
assigned a GAF score of 50, as described above.

Upon a review of the evidence, the Board finds that the 
veteran's PTSD does not meet the criteria for a grant of a 
100 percent disability rating.  It is apparent that he has 
been assigned a GAF score of 50 since he filed his claim for 
an increased rating in May 2001.  As discussed previously, a 
GAF score of 50, according to the DSM-IV, equates to serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).   Nevertheless, the veteran symptomatology 
has included normal speech, goal oriented thought, good 
impulse control, average intellect, intact memory, fair 
attention and concentration, fair insight and judgment, no 
homicidal/suicidal ideation, and ability to manage his 
affairs and to work full-time.

As such, it is clear that the veteran's PTSD is not 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
criteria for a 100 percent evaluation are therefore not met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's PTSD alone has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards. 

To the extent that the claimant may experience functional 
impairment due to the service-connected PTSD, the Board finds 
that such impairment is contemplated in the 70 percent rating 
assigned to this disability.  The Board acknowledges that the 
veteran's GAF scores has been identified as 50.  However, the 
Board finds that no evidence currently of record shows that 
there is an exceptional or unusual disability picture in this 
case, which renders impracticable the application of the 
regular schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate a higher rating.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability rating in excess of 70 percent for PTSD is 
denied.


REMAND

As previously discussed, pursuant to the VCAA, VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim, as set forth in 
the VCAA, has not been fulfilled regarding the issue of 
entitlement to TDIU.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this respect, the veteran is currently service-
connected for PTSD, rated as 70 percent disabling; and for 
diabetes mellitus, type II, rated as 20 percent disabling.  
The Board notes that the veteran was last examined for his 
PTSD in January 2004.  However, it does not appear that the 
veteran has received the benefit of a VA examination for his 
diabetes.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991). 

In addition, as there may be outstanding relevant private or 
VA treatment medical records for the veteran's PTSD and 
diabetes, the RO should assist the veteran in obtaining any 
relevant recent records.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure for the claim of entitlement 
to TDIU, that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and C.F.R. §  3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
warrant a grant of the claim on appeal; 
(2) about the information and evidence 
not of record that is necessary to 
substantiate his claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
of TDIU.

2.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for his 
service-connected disabilities since May 
2001 (date of claim) to the present, and 
who possess records relating to that 
treatment.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
the claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

3.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) for his service-connected 
disabilities since May 2001 (date of 
claim) to the present, if any.  All 
identified treatment records from any 
reported VAMC not already contained 
within the claims file should be obtained 
and associated with the claims file, 
including any relevant records from the 
Gainesville VAMC.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claim.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should undergo an 
examination by an appropriate specialist 
to evaluate the severity of his service-
connected diabetes mellitus, type II.  
The claims folder must be made available 
to and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
folder was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected disability.  Following 
a review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected diabetes.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected diabetes has, if any, 
on his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his diabetes, as to 
whether this disability limits the 
veteran's ability to obtain or retain 
gainful employment, and as to other 
alternative types of employment 
recommended for the veteran, if any, 
given the diabetes.  Moreover, the 
examiner should render an opinion as to 
whether this disability alone causes 
marked interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and copies of 
the scheduling of examination 
notification or refusal to report notice, 
whichever applicable, should be obtained 
by the RO and associated with the claims 
folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to TDIU.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


